         Case 1:18-cr-00416-PGG Document 16 Filed 08/31/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

              - against -
                                                                     ORDER
 TRAYSHAWN ALEXANDER,
                                                                 18 Cr. 416 (PGG)
                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The conference scheduled for September 1, 2020 will take place at 9:00 a.m. by

telephone. The parties are directed to dial 888-363-4749 to participate, and to enter the

access/security code 6212642. The press and public may obtain access to the telephone

conference by dialing the same number and using the same access/security code.

Dated: New York, New York
       August 31, 2020
